Exhibit 10.16

 

Description of OraSure Technologies, Inc.

Management Stock Award Guidelines

 

January 26, 2005

 

On January 26, 2005, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of OraSure Technologies, Inc. (the “Company”) amended
the Company’s Stock Option Award Guidelines for the Company’s management (the
“Award Guidelines”). The purpose of the Award Guidelines was to establish a
framework for granting stock awards in order to reward individual performance by
the Company’s management team against stated objectives. Employees covered by
the Award Guidelines are at the director level and above, and include all
Company officers.

 

The Award Guidelines were amended to provide for target stock awards containing
a mix of restricted shares and stock awards. This amendment was approved by the
Committee in response to the change in accounting rules that will require the
expensing of stock awards for financial reporting purposes. The Committee also
concluded that a mixed award would provide an appropriate long-term incentive
for the Company’s management.

 

Awards under the Award Guidelines, as amended, in any fiscal year will continue
to depend on an employee’s achievement of individual performance objectives.
Each employee’s individual performance will be evaluated against his or her
performance to determine if that individual meets expectations, exceeds
expectations or has performed in an outstanding manner. Set forth below are
annual award targets assuming that the participating employees are evaluated as
having met expectations for the fiscal year in question:

 

     Award Targets
(No. of Shares)


--------------------------------------------------------------------------------

     Restricted
Shares


--------------------------------------------------------------------------------

   Stock
Options


--------------------------------------------------------------------------------

Chief Executive Officer

   52,500    45,000

Executive Vice President

   21,000    18,000

Senior Vice President

   14,000    12,000

Vice President

   8,750    7,500

Director

   Up to 2,625    Up to 2,250

 

If an employee’s performance is evaluated to exceed expectations or to be
outstanding, the amount of that employee’s award could be up to 150% of the
applicable annual target set forth above. If an employee’s performance is
evaluated to be below expectations, his or her award could be 50-75% of the
applicable target set forth above. Any employee whose performance is evaluated
to be unsatisfactory would receive no stock awards.

 

Performance objectives for individual employees will be derived from the
Company’s corporate objectives for the applicable fiscal year, concerning
financial performance, strategic planning, research and development, business
development, regulatory affairs and quality control, manufacturing, engineering,
information systems, sales and marketing, human resources, investor relations
matters and/or such other objectives chosen by the Board. Awards are expected to
reflect a weighted average measurement of an employee’s achievement of his or
her individual performance objectives.

 

Employees must be employed by the Company at the end of the fiscal year in
question and at the time of grant in order to receive a stock award, and awards
may be adjusted on a pro rata basis to the extent any employee is employed for
only a portion of a year. The Chief Executive Officer will recommend individual
awards for all covered employees (other than the Chief Executive Officer) to the
Committee based on an assessment of each individual’s performance against his or
her applicable performance objectives. The Committee may approve or disapprove
any recommended award in whole or in part in its sole discretion. The Committee
will evaluate the performance of the Chief Executive Officer and recommend for
Board approval an appropriate award in accordance with the Award Guidelines, as
amended, and such evaluation.

 